DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hovel 2014/0290264.
	In regards to Independent Claims 1 and 8, Hovel teaches a gas turbine plant (38 in figure 3) comprising: a gas turbine (6) configured to receive fuel (5) in accordance with a required output (to generator 25), combust the fuel, and be driven by a combustion gas generated by combusting the fuel (output from 4 to turbine 7); an exhaust line (8) configured to guide an exhaust gas exhausted from the gas turbine to an outside; a carbon dioxide recovery device (18) provided on the exhaust line (through line 8, 19, 20) and configured to recover carbon dioxide contained in the exhaust gas flowing through the exhaust line (carbon dioxide 31); a circulation line (21) branching from a position on the exhaust line on an upstream side in a flow direction of the exhaust gas with the carbon dioxide recovery device as a reference and connected to the gas turbine (21 connects to 3 which feeds into compressor 1 of gas turbine 6); a first valve device provided on the circulation line (control valve 36); a bypass line (24) branching from the exhaust line on the upstream side of the carbon dioxide recovery device (24 branches from 20 at the same point as 21), bypassing the carbon dioxide recovery device (24 bypasses 18 to guide flow to 32), and connected to a position on the exhaust line on a downstream side of the carbon dioxide recovery device (position at 32); a second valve device provided on the bypass line and on the exhaust line at a position between the bypass line and the carbon dioxide recovery device (flow divider 29 acts as a valve at the start of the bypass line 24 and line 20 to the CO2 recovery device, to control flow through line 24 and 20, paragraph [0058]); a densitometer provided on the exhaust line and configured to detect a carbon dioxide concentration in the exhaust gas (sensor 47 detects concentration of CO2, paragraph [0060]); and a control device (39) configured to adjust opening degrees of the first valve device (through line 28 from 39 to 36), and the second valve device (through line 28 from 39 to 29) based on at least one of an operation state of the gas turbine and the carbon dioxide concentration (paragraph [0070] and figure 4 show control schematic).  However, Hovel does not teach that the bypass line is downstream of the circulation line, or that there is a second and third control valve on the bypass line and exhaust line respectively.  It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to move to bypass line to be downstream of the circulation line, and to replace the single control valve at the beginning of the circulation line and bypass line with two separate control valves, because it has been held that merely rearranging parts of an invention (in this case, moving the position of the bypass line along the exhaust line) involves only routine skill in the art where changing the position does not modify the operation of the device, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) MPEP 2144 VI (C), and that mere duplication of parts (in this case, using two valves in place of a single valve to control flow in the circulation and bypass lines) has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144 VI (B).
	Regarding Dependent Claim 5, Hovel teaches the invention as claimed and discussed above, and Hovel further teaches an exhaust gas compressor (11) provided on the circulation line (21) and configured to increase a pressure of the exhaust gas flowing through the circulation line (paragraph [0056]).

Allowable Subject Matter
Claims 2-4, 6, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 2, that the control device is configured to close the first valve device and the third valve device and open the second valve device until a predetermined time elapses form activation of the gas turbine; prior art fails to teach, in combination with the other limitations of dependent claims 3 and 4, that the control device is configured to adjust the valves after a predetermined time has elapsed from activation of the gas turbine; prior art fails to teach, in combination with the other limitations of dependent claim 6, a regeneration tower configured to regenerate an absorption liquid that absorbs the carbon dioxide in the carbon dioxide recovery device by water heated by the exhaust heat recovery boiler or the steam generated by the exhaust heat recovery boiler; and prior art fails to teach, in combination with the other limitations of dependent claim 7, an exhaust gas heater configured to heat the exhaust gas by performing heat exchange between water heated by the exhaust heat recovery boiler or steam generated by the exhaust heat recovery boiler and the exhaust gas flowing through the exhaust line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741